 



Exhibit 10.4
LONG TERM INCENTIVE
RESTRICTED STOCK UNIT AGREEMENT
     This Long Term Incentive Restricted Stock Unit Agreement (this “Agreement”)
is made and entered into as of the Grant Date indicated below pursuant to the
terms of the 2007 Long Term Incentive Plan (the “Plan”) of Umpqua Holding
Corporation (the “Company”) by and between the Company and the person named
below as the Participant.
 

     
The “Participant”
                      
 
   
Total Target Number of Restricted Stock Units (“Target Units”)
                      
 
   
Maximum Number of Restricted Stock Units
                      
 
   
“Grant Date”
                      
 
   
“Settlement Date”
                      
 
   
Performance Vesting
  See Exhibit A

 
     The Company hereby awards to the Participant and the Participant accepts
the right to receive shares of the Company’s Common Stock (“Stock”) on the
Settlement Date, or such earlier date as provided herein, to the extent Units
are vested in accordance with the terms hereof. This Award (“Award”) is being
made as part of the Participant’s compensation package without the payment of
any consideration other than the Participant’s services as an employee.
     The terms and conditions of this Award are set forth on the following pages
of this Agreement subject to the terms and conditions of the Plan.
     Participant’s right to receive shares under this Agreement is conditioned
on shareholder approval of the Plan.

             
Umpqua Holdings Corporation
  Participant:    
 
           
By:
           
 
           
 
  Raymond P. Davis, Chief Executive Officer  
                                            

Long Term Incentive Restricted Stock Unit Agreement

Page 1 of 11



--------------------------------------------------------------------------------



 



Long Term Incentive Restricted Stock Unit Award
Terms and Conditions
1. Definitions
     Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings as defined in the Plan.
     1.1. “Agreement” shall have the meaning given on page 1 hereof.
     1.2. “Award” means this Long Term Incentive Restricted Stock Unit Award.
     1.3. “Cause” means the definition of “Cause” given in any employment
agreement the Participant has with the Company or a Subsidiary, or if no such
definition exists, the occurrence of any one or more of the following:
               (a) Dishonest or fraudulent conduct by Participant with respect
to the performance of Participant’s duties with the Company;
               (b) Conduct by Participant that materially discredits the Company
or any of its subsidiaries or is materially detrimental to the reputation of the
Company or any of its subsidiaries, including but not limited to conviction or a
plea of nolo contendere of Participant of a felony or crime involving moral
turpitude;
               (c) Participant’s willful misconduct or gross negligence in
performance of Participant’s duties, including but not limited to Participant’s
refusal to comply in any material respect with the legal directives of the
Board, if such misconduct or negligence has not been remedied or is not being
remedied to the Board’s reasonable satisfaction within thirty (30) days after
written notice, including a detailed description of the misconduct or
negligence, has been delivered by the Board to Participant;
               (d) An order or directive from a state or federal banking
regulatory agency requesting or requiring removal of Participant or a finding by
any such agency that Participant’s performance threatens the safety or soundness
of the Company or any Subsidiary; or
               (e) Material breach of Participant’s fiduciary duties to the
Company if such breach has not been remedied or is not being remedied to the
Board’s reasonable satisfaction within thirty (30) days after written notice,
including a detailed description of the breach, has been delivered by the Board
to the Participant.
     1.4. “Company” means Umpqua Holdings Corporation.
     1.5. “Disability” means having a mental or physical impairment that has
lasted or is expected to last for a continuous period of 12 months or more and,
in the Committee’s sole discretion, renders the Participant unable to perform
the duties that were assigned to the Participant during the 12 month period
prior to such determination. The Committee’s determination of the existence of
an individual’s disability will be effective when communicated in writing to the
Participant and will be conclusive on all of the parties.
     1.6. “Earnings Per Share” means the fully diluted earnings per share based
upon Operating Earnings.
Long Term Incentive Restricted Stock Unit Agreement

Page 2 of 11



--------------------------------------------------------------------------------



 



     1.7. “EPS Growth” means the compounded annual Earnings Per Share growth
rate over the Measurement Period.
     1.8. “Grant Date” means the date of the grant of the Award, as specified on
page 1 hereof.
     1.9. “Good Reason” means the definition of “Good Reason” given in any
employment agreement the Participant has with the Company, or if no definition
is so given, there shall be no circumstances giving rise to Good Reason under
this Agreement.
     1.10. “Measurement Period” means with respect to each vesting tranche, for
purposes of performance based vesting under Section 2.1, the performance period
described in Section 2.1.
     1.11. “Measurement Start Date” means the first day of the fiscal quarter in
which the Grant Date occurs. (For example, if the Grant Date is within the first
fiscal quarter, the Measurement Start Date will be January 1 of that year).
     1.12. “Operating Earnings” shall be based upon net income excluding merger
or acquisition related expenses for any applicable period, but will include any
amortization for core deposit intangibles.
     1.13. “Participant” means the individual identified on page 1 hereof.
     1.14. “Peer Group” means the group of banks or bank holding companies set
forth in, or determined according to, Exhibit B.
     1.15. “Performance Vesting Matrix” means the matrix in Exhibit A hereto, by
which the number of vested Units for the vesting tranche are determined in
accordance with Section 2.1.
     1.16. “Plan” shall have the meaning given on page 1 hereof.
     1.17. “Settlement Date” means date indicated on page 1 hereof.
     1.18. “Stock” means the Common Stock of the Company, and any successor
entity.
     1.19. “Subsidiary” has the meaning given in the Plan.
     1.20. “Target Units” means the target number of Units eligible for vesting
in a vesting tranche, as shown on Exhibit A.
     1.21. “Units” means the restricted stock units awarded under this
Agreement.
2. Vesting of Units. Vesting of Units is subject to the double trigger vesting
requirements which include: (1) the performance based vesting requirements set
forth in Section 2.1 and (2) the service based vesting requirement set forth in
Section 2.2.
     2.1. Performance Based Vesting Requirements.
          (a) With respect to the performance based vesting requirements, Units
will be eligible for vesting in three tranches. Subject to Section 2.1(b) and
(c), vesting of the first tranche will be measured based on the Company’s
financial performance over the 12 month period which commenced as of the
Measurement Start Date; the second tranche will be measured based on the
Company’s financial performance over the 24 month period which commenced as of
the Measurement Start Date; and the third tranche will be measured based on the
Company’s financial performance over the 36 month period which
Long Term Incentive Restricted Stock Unit Agreement

Page 3 of 11



--------------------------------------------------------------------------------



 



commenced as of Measurement Start Date. The Target Units for each of the
respective tranches is set forth in Exhibit A. Subject to Section 2.1(b) and
(c), the amount of Units within each tranche that vest shall be based on the
vesting percentage of the Target Units for such tranche, as shown on the
Performance Vesting Matrix on Exhibit A. That percentage shall be determined
based on the Company’s ranking in the Peer Group based on EPS Growth, and
calculated as set forth in Exhibit A.
          (b) With respect to the performance measurement for the first or
second tranches, in the event the Company’s EPS Growth is negative for the
respective Measurement Period, no Units shall vest in that tranche and instead
the performance measurement for such tranche shall be deferred and the Units
shall be included in the next tranche for purposes of measuring performance
vesting. (For example, if EPS Growth for the first Measurement Period is
negative, vesting of both the Units for the first and second tranches shall be
measured based on the EPS Growth for the second Measurement Period. If EPS
Growth is again negative for the second Measurement Period, vesting of all Units
shall be measured based on the EPS Growth for the third Measurement Period.
          (c) Notwithstanding the foregoing, in the event the service based
vesting is accelerated pursuant to Section 2.2(b) or 2.2(c), any vesting tranche
for which the full performance period, as described in Section 2.1(a) subject to
2.1(b), has not yet ended, shall be measured for performance based vesting based
on the performance period which commenced on the Measurement Start Date and
ended as of the fiscal quarter most recently ended prior to the event triggering
accelerated vesting under Section 2.2(b) or 2.2(c).
          (d) In the event Section 2.2(b) applies, the total amount of Units
preliminarily calculated as having vested under Section 2.1(a) and 2.1(c) shall
be reduced for early service vesting by multiplying such amount by a fraction
the numerator being the number of full fiscal quarters between the Measurement
Start Date and the date of termination of Participant’s employment and the
denominator being twelve (12). (See Exhibit A for an example). If accelerated
service based vesting is triggered by Section 2.2(c), there is no reduction for
early vesting.
     2.2. Service Requirements. The service requirement for vesting shall be
satisfied as set forth in Section 2.2(a) or accelerated under Section 2.2(b) or
(c), and any Units which are vested for purposes of the performance based
vesting requirements in Section 2.1 shall fully vest as of such event:
          (a) Participant has been continuously employed by the Company or a
Subsidiary through the Settlement Date. (Participant will be deemed continuously
employed notwithstanding any unpaid leaves of absence if such leave of absence
is in accordance with the Company or Subsidiary’s sick leave, family leave or
military leave policies or that otherwise is with the prior written approval of
the Company or its Subsidiary and such leave continues only for so long as the
Company or its Subsidiary has agreed and occurs only in accordance with the
terms and conditions as have been required by the Company or its Subsidiary, in
each instance as determined by the Company or its Subsidiary in its sole
discretion); or
          (b) Participant ceases to be employed by the Company or a Subsidiary
prior to the Settlement Date due to termination by the Company without Cause or
by the Participant for Good Reason, or due to Participant’s death or Disability;
or
          (c) There is a “Change of Control Transaction,” as defined in the
Plan.
          (d) In the event the Participant voluntarily terminates employment
without Good Reason or is terminated by the Company for Cause prior to the
Settlement Date, this Agreement shall terminate without vesting of any Units.
Long Term Incentive Restricted Stock Unit Agreement

Page 4 of 11



--------------------------------------------------------------------------------



 



3. Settlement of Award and Issuance of Share Certificates
     3.1. Issuance of Shares of Stock. The Company shall issue to the
Participant, as soon as practicable following the vesting under Section 2.2 (but
not earlier than the publication of the earnings release for the Peer Group for
the quarter ended immediately prior to or as of the vesting date permitting the
calculation required pursuant to Exhibit A), and upon payment of all required
tax withholding pursuant to Section 4 hereof, a number of whole shares of Stock
equal to the number of Units that have vested. Notwithstanding the foregoing, if
the Participant is a “specified employee” as defined in Section 409A of the
Internal Revenue Code and there is accelerated vesting under Section 2.2(b), the
Stock shall not be issued until the seventh month following termination of
Executive’s employment.
     3.2. No Additional Payment Required. The Participant shall not be required
to make any additional payment of consideration upon settlement of the Award.
     3.3. Stock Certificate. The certificate for the shares of Stock as to which
the Award is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the beneficiaries of the Participant. The Company
may at any time place legends referencing any applicable restrictions on all
certificates representing shares of Stock issued upon settlement of the Award.
     3.4. Restrictions on Grant of the Award and Issuance of Shares. The grant
of the Award and issuance of shares of Stock upon settlement of the Award shall
be subject to compliance with all applicable requirements of federal and state
securities laws. No shares of Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares subject to the Award shall relieve
the Company of any liability with respect to the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained;
provided, however, the Company shall undertake commercially reasonable efforts
to timely obtain all such consents and approvals. As a condition to the
settlement of the Award, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company. In the unanticipated event
the Company is unable to issue the shares of stock Participant is entitled
within six months of the settlement date, the Company shall pay Participant the
cash equivalent value of such shares based upon the fair market value of the
common stock on the date of the cash payment.
     3.5. Fractional Shares. The Company shall not be required to issue
fractional shares upon the settlement of the Award.
4. Payment of Tax Withholding Amounts
     4.1. Tax Withholding. At the time the Award is settled, the Participant
will be required to remit to the Company an amount sufficient to satisfy
federal, state, and local taxes and FICA withholding requirements prior to the
delivery of any certificate or certificates for the Stock. The Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy such tax withholding obligations of the Company.
     4.2. Alternative Provisions for the Payment of Tax Withholding Amounts. As
an alternative to the payment of tax withholding in cash, the Committee (as
defined in the Plan), in its sole discretion,
Long Term Incentive Restricted Stock Unit Agreement

Page 5 of 11



--------------------------------------------------------------------------------



 



may allow the Participant to pay tax withholding (i) by the Company withholding
such amount from other amounts payable by the Company to the Participant,
including salary, (ii) by surrender of shares of Common Stock or other
securities of the Company in the manner specified in Section 6.11 of the Plan,
(iii) by the application of shares of Stock to be issued under this Agreement up
to an amount not greater than the Company’s minimum statutory withholding rate
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income, or (iv) any combination of the foregoing.
5. Restrictions on Transfer.
     5.1 Transfer Restrictions. Prior to the full vesting of the Units, and for
the shorter of (i) a 2-year period after vesting or (ii) six months after
termination of Participant’s employment, neither this Award, nor any Unit, nor
any shares of Stock issued in settlement shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except by will or by the laws of descent and distribution. Notwithstanding the
foregoing, Participant may surrender shares of Stock in accordance with
Section 4.2 above for the limited purpose of paying tax withholding on the
shares of Stock issued pursuant to this Agreement.
     5.2 Safekeeping of Stock Certificate. During the period of any transfer
restrictions pursuant to Section 5.1, the stock certificate representing the
shares of Stock issued pursuant to this Agreement may be retained by the Company
or its transfer agent. After expiration of the transfer restriction period, upon
the written request of the Participant, the Company will deliver or cause to be
delivered to the Participant a stock certificate representing shares issued
pursuant to this Agreement.
6. Adjustment of Units
     In the event of any change to the Stock of the Company as described in
Article VII of the Plan, the number and/or kind of Units shall be adjusted in
accordance with Article VII of the Plan.
7. Representations, Warranties and Covenants of the Participant
     7.1. No Shareholder Rights. The Participant shall have no rights as a
shareholder with respect to any shares which may be issued in settlement of this
Award until the date of the issuance of a certificate for such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).
     7.2. No Right to Continued Service. The Participant understands and agrees
that nothing contained in this Agreement will be construed to limit or restrict
the rights of the Company or of any Subsidiary of the Company to terminate the
employment of the Participant at any time, with or without cause, to change the
duties of the Participant or to increase or decrease the Participant’s
compensation. Without limiting the foregoing, the Participant understands and
agrees that the vesting of Units under this Agreement is directly conditioned
upon the Participant continuing to be employed by the Company or a Subsidiary of
the Company and that the Participant’s relationship with the Company or a
Subsidiary of the Company can be terminated at any time with or without notice
to the Participant.
     7.3. Tax Treatment. The Company has advised the Participant to seek the
Participant’s own tax and financial advice with regard to the federal and state
tax considerations resulting from the Participant’s receipt of the Units or
Stock pursuant to this Award. The Participant understands that the Company will
report to appropriate taxing authorities the payment to the Participant of
compensation
Long Term Incentive Restricted Stock Unit Agreement

Page 6 of 11



--------------------------------------------------------------------------------



 



income upon settlement of the Award. The Participant understands that he or she
is solely responsible for the payment of all federal and state taxes resulting
from this Award and the issuance of the Stock.
     7.4. Disclosures. The Participant acknowledges receipt of a copy of the
Plan and represents that the Participant has fully reviewed the terms and
conditions of the Plan and this Agreement and has had an opportunity to obtain
the advice of counsel prior to executing this Agreement. The Participant
represents and warrants that the Participant is not relying upon any
representations, agreements or understandings of or with the Company except for
those set forth in this Agreement.
     7.5 Underwriter Lock-up. The Participant agrees that whenever the Company
undertakes a firmly underwritten public offering of its securities, the
Participant will, if requested to do so by the managing underwriter in such
offering, enter into an agreement not to sell or dispose of any securities of
the Company owned or controlled by the Participant provided that such
restriction will not extend beyond 12 months from the effective date of the
registration statement filed in connection with such offering.
8. Miscellaneous Provisions
     8.1. Binding Effect. This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. The rights and obligations of the Company under this Agreement may be
assigned without prior notice to or the consent of the Participant. The rights
and obligations of the Participant under this Agreement may not be assigned by
the Participant except as may be permitted by Section 5 of this Agreement.
     8.2. Amendment and Waiver. This Agreement may be amended, modified and
supplemented only by written agreement signed by both the Participant and an
authorized officer of the Company. No waiver of any provision of this Agreement
or any rights or obligations of any party hereunder shall be effective, except
pursuant to a written instrument signed by the party or parties waiving
compliance, and any such waiver shall be effective only in the specific instance
and for the specific purpose stated in such writing.
     8.3. Notices. All notices or other communications pursuant to this
Agreement shall be in writing and shall be deemed duly given if delivered
personally or by courier service, or if mailed by certified mail, return receipt
requested, prepaid and addressed to the Company’s executive offices to the
attention of the Corporate Secretary, or if to the Participant, to the address
maintained by the personnel department, or such other address as such party
shall have furnished to the other party in writing.
     8.4. Governing Law and Interpretation. This Agreement will be governed by
the laws of the State of Oregon as to all matters, including but not limited to
matters of validity, construction, effect, and performance, without giving
effect to rules of choice of law. This Agreement hereby incorporates by
reference all of the provisions of the Plan and will in all respects be
interpreted and construed in such manner as to effectuate the terms and intent
of the Plan. In the event of a conflict between the terms of this Agreement and
the Plan, the terms of the Plan will prevail. All matters of interpretation of
the Plan and this Agreement, including the applicable terms and conditions and
the definitions of the words, will be determined at the sole and final
discretion of the Committee or the Company’s Board of Directors.
     8.5. IRC Section 409A Compliance. Notwithstanding any other provision of
Agreement, it is intended that any deferred compensation benefit which is
provided pursuant to or in connection with this Agreement shall be provided and
issued in a manner, and at such time and in such form, as complies with the
applicable requirements of Section 409A of the Internal Revenue Code to avoid
the unfavorable tax consequences provided therein for non-compliance. Any
provision in this Agreement that is determined to violate the requirements of
Section 409A shall be void and without effect. To the extent permitted under
Long Term Incentive Restricted Stock Unit Agreement

Page 7 of 11



--------------------------------------------------------------------------------



 



Section 409A, the parties shall reform the provision, provided such reformation
shall not subject the Participant to additional tax or interest and the Company
shall not be required to incur any additional compensation as a result of the
reformation. In addition, any provision that is required to appear in this
Agreement that is not expressly set forth shall be deemed to be set forth
herein, and this Agreement shall be administered in all respects as if such
provision were expressly set forth. References in this Agreement to Section 409A
of the Code include rules, regulations, and guidance of general application
issued by the Department of the Treasury under Internal Revenue Code
Section 409A.
     8.6. Attorney Fees. If any suit, action or proceeding is instituted in
connection with any controversy arising out of this Agreement or the enforcement
of any right hereunder, the prevailing party will be entitled to recover, in
addition to costs, such sums as the court or arbitrator may adjudge reasonable
as attorney fees, including fees on any appeal.
     8.7. Arbitration. The parties agree to submit any dispute arising under
this Agreement to final, binding, private arbitration in Portland, Oregon. This
includes not only disputes about the meaning or performance of the Agreement,
but disputes about its negotiation, drafting, or execution. The dispute will be
determined by a single arbitrator in accordance with the then-existing rules of
arbitration procedure of Multnomah County, Oregon Circuit Court, except that
there shall be no right of de novo review in Circuit Court and the arbitrator
may charge his or her standard arbitration fees rather than the fees prescribed
in the Multnomah County Circuit Court arbitration procedures. The proceeding
will be commenced by the filing of a civil complaint in Multnomah County Circuit
Court and a simultaneous request for transfer to arbitration. The parties
expressly agree that they may choose an arbitrator who is not on the list
provided by the Multnomah County Circuit Court Arbitration Department, but if
they are unable to agree upon the single arbitrator within ten days of receipt
of the Arbitration Department list, they will ask the Arbitration Department to
make the selection for them. The arbitrator will have full authority to
determine all issues, including arbitrability, to award any remedy, including
permanent injunctive relief, and to determine any request for costs and expenses
in accordance with Section 8.6 of this Agreement. The arbitrator’s award may be
reduced to final judgment in Multnomah County Circuit Court. The complaining
party shall bear the arbitration expenses and may seek their recovery if it
prevails. Notwithstanding any other provision of this Agreement, an aggrieved
party may seek a temporary restraining order or preliminary injunction in
Multnomah County Circuit Court to preserve the status quo during the arbitration
proceeding.
     8.8. IRC 280G Adjustment. If the benefit payments under this Agreement,
either alone or together with other payments to which the Participant is
entitled to receive from the Company, would constitute an “excess parachute
payment” as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), such benefit payments shall be reduced to the largest
amount that will result in no portion of benefit payments under this Agreement
being subject to the excise tax imposed by Section 4999 of the Code. The
determination of which benefits to reduce shall be made by the Participant,
provided the Company’s accountants confirm that such reduction satisfies the
requirements of this Section.
     8.9. Entire Agreement. This Agreement and the Plan embody the entire
agreement and understanding of the parties hereto in respect to the subject
matter contained herein and supersedes all prior written or oral communications
or agreements all of which are merged herein. There are no restrictions,
promises, warranties, covenants, or undertakings, other than those expressly set
forth or referred to herein.
     8.10. Repayment Obligation. Participant’s eligibility to shares of Stock
under this Agreement is based upon the Company’s achievement of the performance
levels determined pursuant to Exhibit A. If after shares of Stock are issued to
Participant, it is later determined that performance level as compared to the
Peer Group changed as a result of recalculations in the Company’s EPS Growth was
not met as (i) a
Long Term Incentive Restricted Stock Unit Agreement

Page 8 of 11



--------------------------------------------------------------------------------



 



result of any intentional misstatement, fraud or action of an officer of the
Company, or (ii) a material error that, in either case, results in a restatement
of the Company’s financial statements, and such restatement changes the vesting
percentage otherwise achieved, Participant agrees to repay or cancel any
improperly made payment, award or benefit upon demand by the Company.
* * *
Long Term Incentive Restricted Stock Unit Agreement

Page 9 of 11



--------------------------------------------------------------------------------



 



EXHIBIT A
PERFORMANCE VESTING
(a) Target Units:

     
First Tranche:
  12,000 shares
Second Tranche:
  8,000 shares
Third Tranche:
  4,000 shares

(b) Performance Vesting Matrix:

      (A)   (B) EPS Growth Peer Group Value     Range   Vesting Percentage of
Target (Rank/Total in Peer Group)   Units in Tranche 0.000 – 0.175   175% 0.176
– 0.275   150% 0.276 – 0.375   125% 0.376 – 0.625   100% 0.626 – 0.725
  75%
0.726 – 0.825
  50% 0.826 – 0.925   25% 0.926 – 1.000   0%

The Peer Group institutions are ranked and assigned integer numbers with the
highest performing institution receiving a ranking = 1. To determine the EPS
Growth Peer Group Value (Column A), the Company’s rank is divided by the total
number of institutions in the Peer Group (including the Company). The applicable
vesting percentage (Column B) is determined based on the corresponding EPS
Growth Peer Group Value, as shown in the matrix above.
Examples:
(a) The Grant Date is March 1, 2007. Vesting of the first tranche is measured
based on EPS Growth for the 12 month-period ended December 31, 2007. The
Company’s EPS Growth is positive and the Company ranks 5th out of 20. The EPS
Growth Peer Group Value = 5/20 = 0.25. The applicable percentage for performance
based vesting of the first tranche is 150%.
First Tranche: 12,000 shares *1.50 = 18,000 shares. No payout until service
vesting.
(b) Same facts as in Example (a) above, except that the Company’s EPS Growth is
negative. The 12,000 Units in the first tranche are combined with the 8,000
Units in the second tranche for purposes of measuring vesting based on EPS
Growth for the 24 month-period ended December 31, 2008.
(c) Same facts as in Example (a) above, but Participant is terminated without
Cause on September 15, 2008. For January 1, 2007 through June 30, 2008, the
Company’s EPS Growth is positive and the Company ranks 10th out of 19 (one
institution in the Peer Group disqualifies). The EPS Growth Peer Group Value =
10/19 = 0.53. The applicable performance vesting percentage for the first
tranche is 100%. Second Tranche: 8,000 shares*1.00 = 8,000. Third Tranche: 4,000
shares*1.00 = 4,000 shares.
Payout would be (18,000+8,000+4,000)*(6/12) = 15,000 shares
(c) Same facts as in Example (b) above, except that instead of termination on
September 15, 2008, there is a Change in Control on September 15, 2008.
Payout would be: 18,000+8,000+4,000 = 30,000 shares. (No reduction for early
service vesting).
Long Term Incentive Restricted Stock Unit Agreement

Page 10 of 11



--------------------------------------------------------------------------------



 



EXHIBIT B
PEER GROUP

          Name   State   Trading Symbol
City National Corp
  CA   CIN
UCBH Holding Inc
  CA   UCBH
Wintrust Financial Corp
  IL   WTFC
Sterling Financial Corp
  WA   STSA
Trustmark Corp
  MS   TRMK
First Midwest Bancorp
  IL   FMBI
Susquehanna Bancshares Inc
  PA   SUSQ
Old National Bancorp
  IN   ONB
Cathay General Bancorp
  CA   CATY
Greater Bay Bancorp
  CA   GBBK
Pacific Capital Bancorp
  CA   PCBC
United Bankshares Inc
  WV   UBSI
Chittenden Corp
  VT   CHZ
Provident Bancshares Inc
  MD   PBKS
Irwin Financial Corp
  OH   IFC
CVB Financial Corp
  CA   CVBF
SVB Financial Corp
  CA   SIVB
First Community Bancorp
  CA   FCBP
Glacier Bancorp
  MT   GBCI

With respect to any Measurement Period, the following companies shall be
eliminated from the Peer Group:

  1.   Any company which has entered into a Plan of Merger or similar
transaction which has resulted in its post-merger assets size exceeding that of
Umpqua by more than 100 percent.     2.   Any company which has liquidated, sold
or transferred all or substantially all (80% or more) of its assets, or disposed
of all of its insured depository subsidiaries.     3.   Any company whose shares
are no longer traded on the NYSE or NASDAQ Global Select markets or equivalent.

Long Term Incentive Restricted Stock Unit Agreement

Page 11 of 11